DETAILED ACTION

Claim Status
Claims 1, 3-7, 9-17 is/are pending.
Claims 1, 3-7, 9-17 is/are rejected.
Claims 2, 8 is/are previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-7, 9-17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The disclosure as originally filed fails to provide adequate support for the monomer component percentages in heat sealing layer A and layer B as recited in present claim 1.  While Applicant argues that the recited monomer component percentages (in mol%) are supported by the working Examples and provides calculations to support their arguments, the Examiner notes that the compositions of the individual polyester raw materials A-F in Table 1 are expressed in terms of mol%, while the compositions of heat-sealing layer A and layer B in Table 2 are expressed in terms of mass%.  The calculations presented in Applicant’s Response filed 20/26/2021 mixes mole-based percentages with weight-based percentages, and do not take into 
 	For certain layer compositions which contain raw polyester materials (e.g., film 8, which uses raw polyesters A and F) which are derived from the same dicarboxylic acids and same diols in the same amounts, the mole-based and weight-based percentages are effectively the same.  
  	Furthermore, since terephthalic acid and isophthalic acid have the same molecular weight (Mw ≈ 166 g/mol), the mol% of isophthalic acid-based units is the same as the mass% of isophthalic acid-based units.
 	However, for certain layer compositions which contain raw polyester materials containing different amounts of different diols with different molecular weights (e.g., film 5 or film 7, which contain raw polyester C which is derived from ethylene glycol (Mw ≈ 62 g/mol), neopentyl glycol (NPG ≈ 104 g/mol), and diethylene glycol (Mw ≈ 106 g/mol)), the mol% of the corresponding diol-based units are not the same as the weight% of said diol-based units.  For example:
 	Raw polyester A or F (based on the Mw of the actual compounds):

		99 mol% EG; 1 mol% DEG
			converts to
		98.3 wt% EG; 1.7 wt% DEG

 	Raw polyester C (based on the Mw of the actual compounds):

 		68 mol% EG; 30 mol% NPG; 2 mol% DEG
			converts to	
		55.9 wt% EG; 41.3 wt% NPG; 2.8 mol% DEG

The above calculated weight-based percentages are based on the Mw of the actual compounds, which will be slightly different from the calculated wt% based on the Mw of the repeat units 2O) and/or alcohols (R-OH) during polycondensation and/or transesterification reactions commonly used to produce polyesters). 
 	Based on the Examiner’s calculations (based on the Mw of the actual compounds), which entailed: (1) converting the mole-based composition of polyesters C and F in Table 1 to weight-based percentages; (2) calculating the weight-based amounts of NPG and DEG (based on 100 parts total) for Film 7; and (iii) converting the weight-based amounts of NPG and DEG in Film 7 back to mol%; the total comonomer-terephthalate content (i.e., NPG-terephthalate units and DEG-terephthalate units) in Film 7 appears to be approximately 28.8 mol% which differs from the 30.5 mol% calculated by Applicant (Equation 2), which does not take into account that NPG and DEG have distinctly higher molecular weights compared to EG.  Similar differences would be expected for film layers containing polyesters D and E (due to the differences in Mw between EG and CHDM (for polyester D) or BD (for polyester E).
 	Therefore, in view of the above, since the calculations presented by Applicant do not take into account the different molecular weights of the various diols in the raw polyesters A-F, Applicant has not provided persuasive evidence that the disclosure as originally filed provides adequate support for the newly added mole-based percentages for the “one or more monomer components” for heat-sealing layer A and layer B (and possibly layer C). 
  	The Examiner suggests that the above new matter rejections may be addressed by the presentation of new calculations which take into account the different molecular weights of various comonomer components, which Applicant can then cite as support for: (i) the mole-based percentages recited in the present claims; and/or (ii) amended mole-based compositional limitations; on heat-sealable layer A and layer B, which in turn will help to address the .
 	
Claims 1, 3-7, 9-17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a limited range of polyester resin compositions; a limited range of compositions for the one (or more) layer(s) in the polyester film; does not reasonably provide enablement for the entire encompassed compositional range of the heat-sealing layer and other layer(s) in the polyester films and the entire encompassed range of film structures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
 	The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.  See MPEP 2164.08.  The disclosure as originally filed does not enable one of ordinary skill in the art to make polyester films simultaneously satisfying requirements (1)-(5) over the entire scope of the present claims.

MPEP 2164.01(a)    Undue Experimentation Factors [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
       
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

 	In particular, with respect to Wand factor (A) the claims are broad -- for example, but not limited:
• the claims do not contain any specific limitations as to the compositions of specific layers (e.g., the heat-sealing layer; non-heat-sealing layers; etc.) except for the film generally being a “polyester film” (because of vague and indefinite claim language, as further discussed in the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) as presented below);

• the claims do not specify the amounts of specific units (e.g., derived from neopentyl glycol, 1,4-cyclohexanedimethanol, isophthalic acid, and diethylene glycol, as recited in claim 1; 1,4-butanediol, as recited in claim 3) present in the recited polyester component (because of vague and indefinite claim language, as further discussed in the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) as presented below);

• the claims do not contain any limitations on the types of other repeat units besides ethylene terephthalate in the recited polyester resin;

etc.
 
 	With respect to Wand factor (B), the present claims require the claimed polyester film to simultaneously satisfy a combination of specific requirements (1)-(5).
	With respect to Wand factor (C), the prior art does not specifically disclose or suggest how to produce polyester films capable of simultaneously satisfying the recited combination of requirements (1)-(5).
Wand factor (D), in view of the evidence in the specification with respect to the strong dependence of the physical properties in requirements (1)-(5) on the layer compositions and/or film structure of the polyester film, it is the Examiner’s position that the disclosure as originally filed does not provide adequate guidance that permits one of ordinary skill in the art to produce polyester films capable of simultaneously satisfy the recited combination of requirements (1)-(5) using compositions which satisfy the broad compositional limitations on the claimed polyester film, but which differ substantially from Applicant’s working Examples in either composition or film structure, using mere routine experimentation.
 	With respect to Wand factor (E), the Examples in the specification provide evidence that even relatively minor changes in layer compositions and/or layer structure will result in films incapable of simultaneously satisfying requirements (1)-(5), and it is not readily apparent or predictable how differences in layer composition and/or structure will affect a film’s ability to simultaneously satisfying requirements (1)-(5).
 	With respect to Wand factor (F)-(G), the disclosure as originally filed only provides guidance how to produce a film capable of satisfying simultaneously satisfying requirements (1)-(5) using a relatively limited range of layer compositions and film structures.
	With respect to Wand factor (H), in view of the evidence provided by the Examples in the specification with respect to the effect of different polyester resins, layer compositions, and/or film structures on a film’s ability to simultaneously satisfy requirements (1)-(5), it is the Examiner’s position that undue experimentation would be required to produce a polyester film capable of simultaneously satisfying requirements (1)-(5) using polyester resins and/or other materials and/or other film structures which are encompassed by the present claims, but are substantially different from those used in the working Examples in the specification.

 	For example, the compositional limitations of the present claims allow for: 
(i) a polyester film containing a layer made from a polyester resin containing ~55 mol% ethylene terephthalate (the “main constituent”) and ~27 mol% of one or more other comonomer units (e.g., ethylene-2,6-naphthalenedicarboxylate repeat units; units derived from aromatic dicarboxylic acids other than isophthalic acid; units derived from cycloaliphatic dicarboxylic acids; units derived from aromatic diols; repeat units derived from aliphatic dicarboxylic acids; polyether repeat units; etc.); 

(ii) a polyester film containing a layer made from a polyester resin containing ~55 wt% ethylene terephthalate (as the “main constituent”) and ~27 wt% of one or more other comonomer units (e.g., repeat units derived from linear or branched diol or polyols other than NPG, CHDM, DEG; etc.);



   
However, the disclosure as originally filed fails to provide any teachings or guidance as to how to simultaneously satisfy requirements (1)-(5) with illustrative films (i)-(iii) as described above, and there is insufficient evidence that one of ordinary skill in the art would be able to simultaneously satisfy requirements (1)-(5) with illustrative films (i)-(iii) as described above using routine experimentation, particularly in view of the evidence in the specification with respect to the sensitivity and unpredictable effect of: (i) different polyester materials; (ii) different film structures (e.g., a single layer film made from the recited “polyester resin whose main constituent is ethylene terephthalate” versus a multilayer film containing a layer made from the recited “polyester resin whose main constituent is ethylene terephthalate” and other layers made from other polyester layers); and/or (iii) different film processing conditions.  For example, film 2 satisfies requirements (1)-(5), while film 3 (which has an identical composition and structure as film 2, but utilizes a different heat treatment) appears to be incapable of satisfying requirements (1)-(5) unless combined with an additional layer (film 8).
 	Therefore, in view of the above, the disclosure as originally filed does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the present claims without undue experimentation, especially in view of the evidence in the specification which indicates the ability to simultaneously satisfy requirements (1)-(5) is materially (and in some cases, unpredictably) .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because the use of the optional language “can be” in the phrase “one or more monomer components which can be amorphous components” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “can be” (i.e., “amorphous components”) are a required part of the claimed invention, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  
	Claim 1 is vague and indefinite because it is unclear whether the language “one or more monomer components” in the phrase “one or more monomer components which can be amorphous components” refers back to the previously recited “polyester components… units derived from at least one selected from the group consisting of neopentyl glycol, 1,4-cyclohexanedimethanol, isophthalic acid, and diethylene glycol”.  
 	Claim 1 is vague and indefinite because it is unclear whether the language “amorphous components” in the phrase “one or more monomer components which can be amorphous components” refers back to the previously recited “polyester components… units derived from at least one selected from the group consisting of neopentyl glycol, 1,4-cyclohexanedimethanol, isophthalic acid, and diethylene glycol”
	Claims 3-7, 9-17 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Terminal Disclaimer
The terminal disclaimer filed on 01/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing from copending Application No. 16/320,475 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The provisional rejections on the ground of nonstatutory double patenting based on copending Application No. 16/320,475 (US 2020/0023626) has been withdrawn in view of the Terminal Disclaimer filed 01/26/2021.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
 	(A) Applicant argues that the newly presented limitations on the compositions of heat-sealing layer A and layer B are supported by the disclosure as originally filed.  However, as discussed in detail above, the compositions of the individual polyester raw materials A-F in Table 1 are expressed in terms of mol%, while the compositions of heat-sealing layer A and layer B in Table 2 are expressed in terms of mass%.  Since the calculations presented in Applicant’s Response filed 20/26/2021 mixes mole-based percentages with weight-based percentages, and does not take into account the different molecular weights of the diol components used to form polyester raw materials A-F (i.e., Mw of EG ≈ 62 g/mol; Mw of BD ≈ 90 g/mol; Mw of NPG ≈ 104 g/mol; Mw of CHDM ≈ 144 g/mol; Mw of DEG ≈ 106 g/mol), it is unclear whether the disclosure as originally provides adequate support for the specific mole-based percentages for the “one or more monomer components” in heat-sealing layer A and layer B.
 	(B) Applicant argues that the Claim Amendments filed 10/26/2021 makes the present claims fully commensurate with the scope of enablement provided by the specification.   However, while the Claim Amendments filed 10/26/2021 address a substantial portion of the issues with respect to scope of enablement -- putting aside the issues of new matter with respect to a lack of clear support for the presently recited mole-based percentages for the “one or more monomer components” in heat-sealing layer A and layer B, as discussed in detail in the present Office Action -- the present claims still allow for non-trivial amounts (e.g., up to ~27 mol%) of 
 	Furthermore, the use of confusing language with respect to the type of “one or more monomer components” -- i.e., (i) the lack of clear linkage or connection between the “one or more monomer components” and the previously recited “polyester components… units derived from at least one selected from the group consisting of neopentyl glycol, 1,4-cyclohexanedimethanol, isophthalic acid, and diethylene glycol”; and (ii) the use of optional language (i.e., “can be”) with respect to the “one or more monomer components” being “amorphous components”; makes it unclear what components are required in heat-sealing layer A and layer B.
  	Since the specification only provides guidance with respect to producing polyester films capable of simultaneously meeting requirements (1)-(5) when the heat-sealing layer(s) A as a whole contain mostly ethylene terephthalate units and further contains minor amounts of additional units derived from neopentyl glycol, 1,4-cyclohexanedimethanol, isophthalic acid, and/or diethylene glycol and layer B as a whole contain mostly ethylene terephthalate with minor amounts of diethylene glycol, the present Claim Amendments filed 10/26/2021 do not make the present claims fully commensurate with the scope of enablement provided by the specification. 
	In view of the above, the Examiner maintains that the disclosure as originally filed does not enable one of ordinary skill in the art to make polyester films simultaneously satisfying requirements (1)-(5) over the entire scope of the present claims, particularly in view of the evidence in the specification with respect to the sensitivity of the claimed invention with respect to layer composition, film structure and processing conditions, given the ambiguity and confusion caused by the Claim Amendments filed 10/26/2021 as set forth in the outstanding .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	WO 2015/151695 and JP 2015-199909 and JP 2015-100337 disclose polyester films with specific values for the difference in reversing heat capacity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 10, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787